Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and are presented for this examination.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/29/2020 and 02/10/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Claim Objections

Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Okatsu (JP2013049895).
As for claims 1 and 20, Okatsu discloses a high strength welded steel pipe with TS >550 MPa (Page 1 paragraph 2 line 1).  Since seam welding is welding on the inner and outer surfaces by submerged arc weld (Page 9 paragraph 7, lines 1-2), the high strength welded steel pipe supports instant claimed longitudinal seam welded steel pipe.
Table 1 (paragraph [0078]) illustrated Steel Type B which has the chemical compositions of a base metal of the steel pipe comprising C=0.051, Si=0.04, Mn=1.25, Al=0.018, Nb=0.02, Ti=0.009, Cu=0.12, Ni=0.11. Hence, all cited compositions are within presently claimed chemical composition of a base material of the steel pipe.
Table 4 (paragraph [0085]) illustrate weld metal Steel No 3 of same Steel Type B as base metal comprising C=0.07, Si=0.39, Mn=1.44, Al=0.01, Nb=0.011, Ti=0.025, Cu=0.05, B=0.0022, O=0.029, N=0.007, Ni=0.11.  Hence, all cited compositions except N are within presently claimed chemical compositions of a weld metal of the steel pipe.
It is noted N=0.007 is slightly outside claimed N range.  However, N in Steel Nos 1, 3-6 are all within presently claimed N range. (Table 4)  
’ = 28.95.  
Regarding instant claimed TS of the based metal, Table 5 Steel No 2 has TS=599 MPa, hence within presently claimed TS range.
Hence, Okatsu met instant claim 1.
As for claims 3 and 8,  Table 5 (paragraph [0089]) illustrates same Steel No 2 as weld metal of the steel pipe has acicular ferrite 92%, MA (island martensite)=2%.  Hence, meeting instant claimed wherein clause microstructure.
It is noted Steel No 2 does not have EBSD grain size which is an inherent property of claimed weld metal. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.  In the instant case, due to same chemical compositions and same microstructure of weld metal of the steel pipe as illustrated by Steel No 2 (Table 4 and 5), instant claimed EBSD grain size is expected absent evidence of the contrary.
As for claims 6, 14-17, Table 5 (Last column) illustrated charpy absorption energy at -20 C for Steel No 2 is 191 J.  Since charpy absorption energy increases as temperature increases, instant claimed charpy absorption energy at -10 C being 100 J or more is expected.
As for claims 7, 18-20, using steel No 2 having O=0.029%, instant claimed operating temperature 1300x%O-60=-22.3 C.  Since charpy absorption energy at -20 C for Steel No 2 is 191 J, instant claimed charpy absorption energy at -21 C being 100 J or more is expected.
As for claims 4, 9-10, instant claimed wherein clause which is inherent property is expected due to same composition and same microstructure of weld metal and base metal.
As for claims 5,11-13, instant claimed wherein clause which is inherent property is expected due to same composition and same microstructure of weld metal and base metal.

Claim(s) 1-2 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP’491 (JP5857491B2).
	As for claims 1 and 20, JP’491 discloses steel pipe in which seam portion is welded by submerged arc welding after a steel plate is cut into 3000 to 12000 mm in the longitudinal direction and made into a steel pipe.  Hence, it supports instant claimed longitudinal seam welded pipe.
Table 1 below illustrated chemical composition of the based metal of steel pipe (Table 1 Base metal Sample J) all within presently claimed compositions ranges. 
Table 1
Element
Applicant
(weight %)
JP’491 et al.
(weight %)
Table 1 Base Metal A
Paragraph [0110])
Within
(weight %)
C
0.01-0.1
0.04
0.04
Si
<0.5
0.23
0.23
Mn
0.5-2
1.09
1.09
P
<=0.015
0.007
0.007
                  S
<=0.01
0.0004
0.0004
Al
0.01-0.05
0.03
0.03
                  Ti
0.005-0.03
0.007
0.007
N
0.002-0.006
0.0044
0.0044
O
<=0.005
0.0018
0.0018
Mg
0-0.01
0
0
Ca
0-0.005
0.0017
0.0017
Ni
0-0.6
0.18
0.18
Cr
0-0.5
0.17
0.17
Cu
0-0.5

0
Mo
0-0.4
0.1
0.1
Nb
0-0.06
0.024
0.024
B
0-0.002
0.0001
0.0001
V
0-0.06
0.039
0.039


Table 2 below illustrated chemical composition of the weld metal of steel pipe (Table 6 Example 14) all within presently claimed compositions ranges. 
Table 2
Element
Applicant
(weight %)
JP’491 et al.
(weight %)
Table 6 Example 14 paragraph [0125]
Within
(weight %)
C
0.03-0.1
0.068
0.068
Si
0.03-0.5
0.26
0.26
Mn
0.5-2
1.3
1.3
P
<=0.015
0.008
0.008
                  S
<=0.01
0.0053
0.0053
Al
0.001-0.03
0.012
0.012
                  Ti
0.005-0.04
0.023
0.023
N
0.002-0.006
0.0056
0.0056
B
0-0.035
0.0026
0.0026
O
0.015-0.055
0.028
0.028
Ni
0-0.6
0.16
0.16
Cr
0-0.5
0.14
0.14
Cu
0-0.5
0.05
0.05
Mo
0-0.4
0.21
0.21
V
0-0.06
0.001
0.001
Ca
0-0.005
0.0014
0.0014
Mg
0-0.01
0
0
Nb
0-0.06
0.001
0.001


	Table 7 (paragraph [0127] discloses TS of base metal is 512 MPa for Steel No 14 using base metal Sample J.
Regarding presently claimed Pcm, Ceq, α’ and %Al/%O , using same Sample 14 compositions (Table 6), Pcm=0.181. Ceq=0.37, α’=22 and %Al/%O=0.428.  Hence, Pcm, Ceq, α’ and %Al/%O are within claimed Pcm, Ceq, α’ and %Al/%O ranges.
Hence, JP’491 anticipated instant claims 1 and 20.
As for claim 2, using %O=0.028 and α’=22 for Sample 14, instant claimed α’ being 22, hence it is between (1000x%O-10) to (1000x%O+1), that is between 18 to 29.
Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Morimoto (JP2015150597A).
	As for claims 1 and 20, Morimoto discloses a submerged arc welding part capable of improving low temperature toughness of a seam welding part of a UO steel pipe. (Abstract)  The UO steel pipe is manufactured by forming a steel plate into a cylindrical shape and welding butting faces by using multi-electrode submerged arc welding.
	Table 3 below illustrated base metal A compositions all within presently claimed compositions (Table 1 of paragraph [0033])   Table 4 (paragraph [0037]) discloses base metal tensile strength of 600 MPa.
Table 3
Element
Applicant
(weight %)
Morimoto et al.
(weight %)
Table 1 Base Metal A
Paragraph [0033])
Within
(weight %)
C
0.01-0.1
0.05
0.05
Si
<0.5
0.23
0.23
Mn
0.5-2
1.5
1.5
P
<=0.015
0.005
0.005
                  S
<=0.01
0.0006
0.0006
Al
0.01-0.05
0.02
0.02
                  Ti
0.005-0.03
0.012
0.012
N
0.002-0.006
0.0025
0.0025
O
<=0.005
0.0015
0.0015
Mg
0-0.01
0
0
Ca
0-0.005
0
0
Ni
0-0.6
0.01
0.01
Cr
0-0.5
0.2
0.2
Cu
0-0.5
0.02
0.02
Mo
0-0.4
0.1
0.1
Nb
0-0.06
0
0
B
0-0.002
0.0002
0.0002
V
0-0.06
0
0


	Table 4 below illustrated weld metal composition of Inventive Example B (Table 9) Weld metal B using base metal A has compositions all within presently claimed composition.
Table 4
Element
Applicant
(weight %)
Morimoto
(weight %)
Table 9 Example B Weld Metal B 
paragraph [0098]
Within
(weight %)
C
0.03-0.1
0.060
0.060
Si
0.03-0.5
0.153
0.153
Mn
0.5-2
1.45
1.45
P
<=0.015
0.006
0.006
                  S
<=0.01
0.002
0.002
Al
0.001-0.03
0.0163
0.0163
                  Ti
0.005-0.04
0.0202
0.0202
N
0.002-0.006
0.0024
0.0024
B
0-0.035
0.0008
0.0008
O
0.015-0.055
0.0255
0.0255
Ni
0-0.6
0.007
0.007
Cr
0-0.5
0.13
0.13
Cu
0-0.5
0.21
0.21
Mo
0-0.4
0.11
0.11
V
0-0.06
0.001
0.001
Ca
0-0.005
0
0
Mg
0-0.01
0
0
Nb
0-0.06
0.003
0.003


	Regarding presently claimed Pcm value, same inventive Example B weld metal B has Pcm=0.166, α’ =4.5, %Al/%O=0.0163/0.0255=0.6392. Ceq=0.3643.   Hence, all claimed Pcm,   α’ =4.5, Ceq and %Al/%O are met.
	Hence, Morimoto anticipated instant claim 1.
	As for claims 3 and 8, Morimoto disclose weld metal mainly composed of acicular ferrite which suggests 70% or more and grain boundary ferrite needs to be suppressed.  In view of same TS and compositions as indicated above in Tables 3 and 4, claimed EBSD grain size is expected.
	As for claims 4, 9, 10,  Table 4 (paragraph [0038]) discloses TS of base metal A is 600 MPa while weld metals t, u and W all having TS>=630 MPa (i.e. 1.05 times of 600 MPa base metal A TS).
	As for claims 5, 11-13,  since hardness is an inherent property of compositions , all claimed Pcm,   α’ =4.5, Ceq and %Al/%O and weld heat input, instant claimed wherein clause would be expected in view of same based metal and weld metal compositions and same claimed Pcm,   α’ =4.5, Ceq and %Al/%O value and same weld heat input as illustrated in Table 3 last column (paragraph [0036])
	As for claims 6 and 14-17, Table 9 discloses Inventive Example B having charpy absorption energy greater than 100 J at -60 C.  Since charpy absorption energy increases as increases of the operating temperature, instant claimed charpy absorption energy greater than 100 J at -10 C is expected.
	As for claims 7 and 18-19, instant claimed operating temperature for Table 9 Inventive Example weld metal B having O=0.0255 is determined as 1300x(0.025)-60=-27.5 C.  Table 9 discloses Inventive Example B having charpy absorption energy greater than 100 J at -60 C.  Since charpy absorption energy increases as increases of the operating temperature, instant claimed charpy absorption energy greater than 100 J at -27.5 C is expected.
Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Morimoto’602 (JP2015150602A).
	As for claims 1 and 20, Morimoto’602 discloses a submerged arc welding part capable of improving low temperature toughness of a seam welding part of a UO steel pipe. (Abstract)  The UO steel pipe is manufactured by forming a steel plate into a cylindrical shape and welding butting faces by using multi-electrode submerged arc welding.
	Table 5 below illustrated base metal A compositions all within presently claimed compositions (Table 2 of paragraph [0036])   Table 4 (paragraph [0038]) discloses base metal tensile strength of 600 MPa.
Table 5
Element
Applicant
(weight %)
Morimoto’602 et al.
(weight %)
Table 2 Base Metal A
Paragraph [0036])
Within
(weight %)
C
0.01-0.1
0.05
0.05
Si
<0.5
0.23
0.23
Mn
0.5-2
1.5
1.5
P
<=0.015
0.005
0.005
                  S
<=0.01
0.0006
0.0006
Al
0.01-0.05
0.02
0.02
                  Ti
0.005-0.03
0.012
0.012
N
0.002-0.006
0.0025
0.0025
O
<=0.005
0.0015
0.0015
Mg
0-0.01
0
0
Ca
0-0.005
0
0
Ni
0-0.6
0.01
0.01
Cr
0-0.5
0.2
0.2
Cu
0-0.5
0.02
0.02
Mo
0-0.4
0.1
0.1
Nb
0-0.06
0
0
B
0-0.002
0.0002
0.0002
V
0-0.06
0
0


	Table 6 below illustrated weld metal composition of Inventive Example B (Table 11 of paragraph [0114]) Weld metal B using base metal A has compositions all within presently claimed composition.
Table 6
Element
Applicant
(weight %)
Morimoto’602
(weight %)
Table 11 Example B Weld Metal B 
paragraph [0114]
Within
(weight %)
C
0.03-0.1
0.060
0.060
Si
0.03-0.5
0.153
0.153
Mn
0.5-2
1.45
1.45
P
<=0.015
0.006
0.006
                  S
<=0.01
0.002
0.002
Al
0.001-0.03
0.0160
0.0160
                  Ti
0.005-0.04
0.0201
0.0201
N
0.002-0.006
0.0025
0.0025
B
0-0.035
0.0008
0.0008
O
0.015-0.055
0.0255
0.0255
Ni
0-0.6
0.007
0.007
Cr
0-0.5
0.13
0.13
Cu
0-0.5
0.22
0.22
Mo
0-0.4
0.13
0.13
V
0-0.06
0.001
0.001
Ca
0-0.005
0
0
Mg
0-0.01
0
0
Nb
0-0.06
0.003
0.003


	Regarding presently claimed Pcm value, same inventive Example B weld metal B has Pcm=0.168, α’ =5.3, %Al/%O=0.0160/0.0255=0.6274. Ceq=0.369.   Hence, all claimed Pcm,   α’ =4.5, Ceq and %Al/%O are met.
	Hence, Morimoto’602 anticipated instant claim 1.
	As for claims 3 and 8, Morimoto’602 disclose weld metal mainly composed of acicular ferrite which suggests 70% or more and grain boundary ferrite needs to be suppressed.  In view of same TS and compositions as indicated above in Tables 3 and 4, claimed EBSD grain size is expected.
	As for claims 4, 9, 10,  Table 4 (paragraph [0038]) discloses TS of base metal A is 600 MPa while Inventive Example B using base metal A (Table 11) has TS 658 MPa (i.e. more than 1.05 times of 600 MPa base metal A TS).
	As for claims 5, 11-13,  since hardness is an inherent property of compositions , all claimed Pcm,   α’ =4.5, Ceq and %Al/%O and weld heat input, instant claimed wherein clause would be expected in view of same based metal and weld metal compositions and same claimed Pcm,   α’ =4.5, Ceq and %Al/%O value and same weld heat input 61-110 kJ/cm as illustrated in Table 9 last column (paragraph [0111])
	As for claims 6 and 14-17, Table 11 discloses Inventive Example B having charpy absorption energy greater than 100 J at -60 C.  Since charpy absorption energy increases as increases of the operating temperature, instant claimed charpy absorption energy greater than 100 J at -10 C is expected.
	As for claims 7 and 18-19, instant claimed operating temperature for Table 9 Inventive Example weld metal B having O=0.0255 is determined as 1300x(0.025)-60=-27.5 C.  Table 11 discloses Inventive Example B having charpy absorption energy greater than 100 J at -60 C.  Since charpy absorption energy increases as increases of the operating temperature, instant claimed charpy absorption energy greater than 100 J at -27.5 C is expected.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto.
	As for claim 2,  regarding instant claimed formula, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, Morimotoa discloses broad range O%= 0.015-0.045% (last page of English Translation line 3).  Hence, calculated α’  based on instant claimed formula ranges from 5-46 which overlaps disclosed broad range of α’= -10 to 30 (last page of English translation line 14) at wide overlapping range of 5-30.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto’602.
	As for claim 2, it is rejected  for the same reason set forth in rejection over Morimoto above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/487,548. (copending application ‘548) Although the claims at issue are not identical, they are not patentably distinct from each other because both claim inventions claim a longitudinal seam welded steel pipe having similar chemical composition of a base metal, TS of the base metal and similar chemical compositions of a weld metal of the steel pipe as well as similar Pcm, Ceq, α’ and %Al/%O ranges.
Difference between two co-pending applications is Al%.
However, Al less than 0.01% of copending application’548 is considered close to instant application claim 1 required Al 0.01-0.05%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Hence, claims 1-20 of instant applications are obvious over claims 1-20 of copending application ‘548.l
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733